Third District Court of Appeal
                               State of Florida

                          Opinion filed October 4, 2017.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D16-269
                          Lower Tribunal No. 12-6207
                             ________________

                               James Roberts,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge
Rodriguez-Chomat, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before EMAS, LOGUE, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.

     LOGUE and LINDSEY, JJ., concur.
                                                James Roberts v. State of Florida
                                                                       3D16-269

      EMAS, J., dissenting.

      I respectfully dissent because the trial court failed to make specific findings

of fact regarding reliability and trustworthiness, as required by section

90.803(23)(a) and (c), Florida Statutes (2014). See State v. Townsend, 635 So. 2d
949 (Fla. 1994); Hopkins v. State, 632 So. 2d 1372 (Fla. 1994); Rodriguez v. State,

77 So. 3d 649 (Fla. 3d DCA 2011); Barton v. State, 704 So. 2d 569 (Fla. 1st DCA

1997); Garcia v. State, 659 So. 2d 388 (Fla. 2d DCA 1995). The trial court also

improperly considered corroborating evidence in reaching its conclusion.

Townsend, 635 So. 2d at 958; Rodriguez, 77 So. 3d at 651.

      I would reverse and remand for a new trial.




                                         2